This appeal is dependent upon the same facts as are found in the plaintiffs' appeal. The defendants recovered, in the opinion of the jury, the value of the actual damages to their property, and asked for the profits which they thought would have been realized if the plaintiffs had pressed their speculations with more energy in accordance with the agreement. His Honor thought these were too uncertain and too near out of sight, and in this we agree with him.
Affirmed.
Cited: Land Co. v. Guthrie, 123 N.C. 185; Brown v. Hobbs, 154 N.C. 555;Bateman v. Hopkins, 157 N.C. 474.
(386)